DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Amendment
The Amendment submitted on March 11, 2022, has been entered.  Claims 8 and 9 have been cancelled.  Claims 1 have been amended and claims 20 and 21 have been added.  Therefore, the pending claims are 1 – 7 and 10 - 21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of the core component in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that this rejection has been set forth previously and the applicant argues that the shape would be understood to one of ordinary skill in the art. The rejection at the time was withdrawn because the features were considered to be understood to be similar to the current drawings in the application. However, after further prosecution and amendment to the claims it appears that the current claims are not shown in any of the current drawings in the application. While these configurations have all been taught in the prior art, the applicant argues that these prior art references are not sufficient to teach the claimed features. Thus, the drawings need to be updated to show every feature specified in the claims. This requirement does not state that the applicant does not need to show the feature if it is understood by those of skill in the art, but instead simply states that the applicant is required to provide drawings of all features claimed. Thus, new drawings are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 10 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially circular side” in claim 1 is indefinite. It is unclear what is considered to be “substantially circular”. Further, since it is just a portion of the side and not the entire shape all arc shapes would be circular to some degree, and thus qualify as “substantially circular”. Hence, for purposes of examination, rounded portions of circles, ovals, ellipses, or similar would all be considered to be “substantially circular”. The applicant must set forth how all partial rounded shapes would be outside the scope of “substantially circular”. Claims 2 – 6 and 10 – 21 are rejected due to their dependence on claim 1.
The term “substantially elliptical side” in claim 1 is indefinite. It is unclear what is considered to be “substantially elliptical”. Further, since it is just a portion of the side and not the entire shape, what is required to be present is just a portion of the periphery of an elliptical shape. Most arc portions, partial oval shapes, or partial elliptical shapes, would substantially overlap with an elliptical shape, and thus qualify as “substantially elliptical”. Hence, for purposes of examination, “substantially elliptical” is considered to read on all rounded shapes, including partial arcs formed by circles. Hence, for purposes of examination, portions of arcs, circles, ovals, ellipses, or similar would all be considered to be “substantially elliptical”. The applicant must set forth how all partial rounded shapes would be outside the scope of “substantially elliptical”. Claims 2 – 6 and 10 – 21 are rejected due to their dependence on claim 1.
The term “facing” in claim 1 is indefinite. The applicant discloses that the “substantially circular side” or “substantially elliptical side” is “facing an outer periphery” or “an interior of the multicomponent” or “opposite the substantially circular side”. It is unclear how the applicant is defining “facing”. What is the front or back of the side? How is it determined where the side is facing? If the side is a half-circle it can be described as having a convex side and a concave side, but neither of those sides is specifically the face of the half circle. In fact, while one side is described as facing the periphery of the multicomponent fiber periphery, the other side is facing the center of the multicomponent fiber and then further facing a different portion of the multicomponent fiber periphery. The same is true for an elliptical side. Further, what sides are facing: opposite each other. In the crescent shape the “convex side is facing the concave side. Hence two sides are facing each other. How is this limitation suppose to change the scope of the claim? Thus, it is unclear how the applicant is defining “facing” and what the final shape of the core structure would be. Claims 2 – 6 and 10 – 21 are rejected due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5 – 7, and 10 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okaya et al. in view of Nakajima et al. (6,274,237) and Kobayashi et al. (5,164,262) 
	Okaya discloses a sheath core bicomponent fiber wherein the second component, which is equivalent to applicant’s core component, is shifted from the center of the fiber and occupies at least 20% of the composite fiber (column 2, lines 45 – 65).  The ratio of the core component to the sheath component is 8/2 to 3/7 (column 8, lines 48 – 51).  Further, the core has an eccentricity of 5 – 50% (column 9, lines 10 – 30).  The eccentricity is considered to be equivalent to the ratio of the core from the center of the fiber recited in claim 1.  
	Further, the core component can be formed in irregular shapes such as an ellipse, Y, X, polygon, star, etc. (column 9, lines 25 – 35).  An ellipse inherently includes two axes, wherein one axis is greater than the second axis.  Additionally, various eccentric configurations are known in the art for producing self-crimping fibers. Nakajima et al. and Kobayashi et al. disclose variations from an eccentric core. The eccentric circle core, taught in Okaya et al. and Nakajima et al., is considered to have a side, a half circle, that is substantially circular and the other portion, or the other half of the circle, is considered to be substantially elliptical. Further, Figure 3 of Nakajima et al. has two half circles joined together with a substantially elliptical side. And Kobayashi et al. discloses a self-crimping shape in Figure 1 which is a half-circle joined with a part of an ellipse. Further, the circular and elliptical portions each have sides that are facing the outer periphery and the core of the fiber. It would have been obvious to one having ordinary skill in the art to choose from various known eccentric, self-crimping shapes, as taught by Nakajima et al. and Kobayashi et al., to make the shape of the eccentric core in Okaya et al. since Okaya et al. teaches that various irregular shapes can be used to make the eccentric core.
	While Okaya suggests using various non-circular shaped core components, Okaya et al. fails to specifically teach the axis ratios and shape features recited in claims 1 and 7.  However, it would have been an obvious matter of design choice to choose various non-circular shapes in various sizes or ratios of length to width, since such a modification would have involved a mere change in the shape of a component.  Further, irregular shaped, eccentric core structures can be used to create an eccentricity of 5% to 30% (column 9, lines 25 – 35).  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  One of ordinary skill in the art would be motivated to create core components which create desired crimp in the final product by using a non-circular shape which would result in a more eccentric structure and create a kink in the filament upon activation.  Thus, claims 1, 7, 10, and 11 are rejected.
	The fibers are processed by melt spinning to create yarn filaments (column 11, lines 35 – 40).  Thus, claims 2, 15, and 16 are rejected.
	The first component, which is the sheath component is chosen from polybutene-1 which is an olefin polymer (column 3, lines 60 – 65).  Thus, claim 3 is rejected.
	The core component can be chosen from various polymers including polypropylene which is a type of polyolefin (column 7, lines 50 – 60).  Thus, claims 5 and 6 are rejected.
	The fibers can be used to make various fiber assemblies including knit, woven or non-woven fabrics (column 12, lines 45 – 50).  Further, the nonwoven fabrics can be made via random webs, cross laid webs, air laid webs, etc., which can be subjected to needling or hydroentanglement (column 12, lines 47 – 55).  Thus, claims 12 – 14 and 17 – 19 are rejected.
	With regards to claim 20, the shapes wherein the core component forms a circle as the core, or the shape taught by Kabayaski et al. would inherently have a center of mass within the core component.
	Finally, Okaya et al. teaches that he core component comprises a ratio of the second component to the first component is 8/2 to 3/7 (claim 16. Thus, claim 21 is rejected.
Claim 1 – 5, 7, 10 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (3,642,565).
	Ogata et al. discloses a composite filament having at least two components in an eccentric sheath-core relationship (abstract).  The core component comprises 5 to 50% by weight of the filament. Ogata et al. teaches that the core component does not need to be circular and can be non-circular as shown in Figures 6 – 8.  This would include crescent shaped and elliptical shaped core portions (Figure 6 and Figure 7).  As shown in the figures, the core component is off centered and would have a center of mass separate from the center of mass of filaments.  Figure 6 is considered to have a circular region facing the outer periphery and an elliptical side facing the interior of the fiber.  Further, Ogata et al. teaches that the fiber has a percentage of eccentricity which should be at least 5% (column 4, lines 34 – 40).  The eccentricity calculation given by Ogata et al. is considered to be equivalent to the applicant’s claimed ratio of the distance from the second center of mass from the center of the filament over the distance from center of the filament to a point on the periphery.  However, Ogata et al. fails to teach more specific ranges for the eccentricity values.  Ogata et al. shows various configurations of eccentric core-sheath fibers (figures 3 – 14).  It would have been obvious to those having ordinary skill in the art based on the teachings of Ogata et al. that the core portions can be located at various eccentricities within the sheath core fiber.  Further, it would have been obvious to one having ordinary skill to optimize the eccentricity of the care to various locations between 20% and 70% from the center of the fiber since the location of the core portion will influence the amount crimp and elasticity in the fiber.  
	The eccentric circular core in Figure 3, the crescent shape in Figure 6 and the elliptical shape in Figure 7, are all considered to include a substantially elliptical side and a substantially circular side. Further, the each have sides facing the core and outer periphery. Thus, they meet limitations of claim 1.
	Further, Ogata et al. fails to teach specific sizes or ratios of the core shapes.  However, Ogata et al. discloses various shapes as the core component in the figures and states that the core component can be any non-circular shape (column 4, lines 45 – 50).  Thus, it would have been an obvious matter of design choice to choose various non-circular shapes in various sizes or ratios of length to width, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  One of ordinary skill in the art would be motivated to create core components which create desired crimp in the final product by using a non-circular shape with core segments that are located in the outer portion of the core of the fiber, which would result in a more eccentric structure and create a kink in the filament upon activation.  Thus, claims 1, 7, 10, and 11 are rejected.  
	The composite filament can be spun by conventional spinning means (column 6, lines 60 – 62) in the form of staple and continuous fibers (column 7, lines 50 – 52).  Thus, claim 2 is rejected.
	The sheath component is a polyamide polymer (column 3, lines 70 – 72).  Thus, claims 3 and 4 are rejected.  
	The core component can be chosen from a polyester component (column 5, lines 32 – 34).  Thus claim 5 is rejected.
	Ogata et al teaches that the filaments can be used in a wide field of end products including garments and industrial materials (column 7, lines 50 – 52).  The filaments are made into fabrics such as knitted goods, woven fabric or pile articles (column 7, lines 30 – 35).  Thus, claims 13 – 16, 18, and 19 are rejected.
	With regards to claim 20, the shapes wherein the core component forms a circle as the core or elliptical would inherently have the center of mass of the core component within the core component.
	Further, Ogata et al. discloses that the core can be upto 50% of the weight of the filament. Thus, claim 21 is rejected.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. as applied to claim 1 above, and further in view of Okaya.
	The features of Ogata et al. have been set forth above.  Ogata et al. fails to teach using polymers other than polyester as the core component.  Okaya et al. is drawn to a sheath core component fiber with an eccentric core.  Okaya discloses that the core can be various materials including polyester, polyamide, and polypropylene (column 7, lines 50 - 60).  Thus, it would have been obvious to one having ordinary skill in the art that the core component of Ogata et al. can be chosen from equivalent materials such as polypropylene as suggested by Okaya, since the materials are readily available and known to be used to create composite fibers.  Thus, claim 6 is rejected.
	Further, while Ogata et al. discloses that the fibers can be made into knit or woven fabric, Ogata et al. fails to suggest making nonwoven fabrics as well from the composite fiber.  Okaya et al. also teaches that the crimpable sheath core fibers can be used to form various fiber assemblies including knit, woven, or nonwoven fabrics (column 12, lines 45 – 50).  Further, the nonwoven assemblies can be bonded together using needling or hydro-entanglement prior to heating (column 12, lines 50 – 60).  Thus, it would have been obvious to one having ordinary skill in the art that the fibers of Ogata et al. can be used to make nonwoven fabrics in addition to knit and woven fabrics since Okaya discloses that the fabric forming techniques can all be used with the crimpable fibers to create various end products.  Thus, claim 17 is rejected.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7 and 10 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
April 8, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789